Exhibit 10.1

DISTRIBUTOR TERMINATION AGREEMENT

This Termination Agreement (“Termination Agreement”) is made effective as of
July 8, 2009 (the “Effective Date”), by and between Volcano Corporation, a
Delaware company (“Volcano”), Volcano Japan Co., Ltd, a company incorporated
under the laws of Japan (“Volcano Japan”), and Goodman Company, Ltd., a company
incorporated under the laws of Japan (“Goodman”). Notwithstanding anything in
this Termination Agreement to the contrary, “Goodman”, as used in this
Termination Agreement does not refer to any direct or indirect parent,
subsidiary, or affiliate (including any holder of at least 5% of the voting
stock of Goodman) of Goodman Company, Ltd., except to the extent any such party
is involved in the distribution of Volcano’s IVUS or FM products.

RECITALS

A. Volcano, Volcano Japan and Goodman have had a distribution relationship (the
“Distribution Relationship”) where Goodman distributes certain of Volcano’s
Intravascular Ultrasound (“IVUS”) and Functional Measurement (“FM”) consoles and
other products in Japan on a purchase order by purchase order basis and the
parties now desire to memorialize the termination of the Distribution
Relationship pursuant to this Termination Agreement.

B. Volcano, Volcano Japan and Goodman are parties to (i) those certain Software
Support and Maintenance Agreements executed on various dates (collectively, the
“Software Agreements”), (ii) the Shurigyo Itaku Keiyakusho dated June 1, 2006
(the “Service Consignment Agreement”), (iii) those certain Quality Assurance
Agreements executed on various dates (collectively, the “Quality Agreements”),
(iv) those certain Equipment Loan Agreements executed on various dates
(collectively, the “Equipment Loan Agreements”), (v) those certain Equipment
Rental Agreements executed on various dates (collectively, the “Equipment Rental
Agreements”), and (vi) an oral agreement concerning the payment of certain
expenses associated with a clinical trial relating to the detection and
characterization of coronary atherosclerosis through the use of certain products
of Volcano (hereinafter such clinical trial referred to as the “Toyohashi
Special Trial”, and such oral agreement referred to as the “Special Trial
Agreement”).

AGREEMENT

In consideration of the mutual covenants and representations herein set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, Volcano, Volcano Japan and Goodman
hereby agree as follows:

1. Confirmation of Termination. The Distribution Relationship, the Software
Agreements, the Service Consignment Agreement, the Quality Agreements, the
Equipment Loan Agreements, the Equipment Rental Agreements, and the Special
Trial Agreement are terminated in their entirety effective as of August 31, 2009
(the “Termination Date”), and the Distribution Relationship, the Software
Agreements, the Service Consignment Agreement, the Quality Agreements, the
Equipment Loan Agreements, the Equipment Rental Agreements, and the Special
Trial Agreement shall be of no further force or effect. Upon such termination,
(a) all rights granted by Volcano to Goodman with respect to the IVUS and FM
hardware, software and disposable products manufactured by Volcano and
distributed or leased by Goodman in Japan (the “Products”), if any, shall
terminate and shall revert to Volcano without any further action required on the
part of either party, (b) Goodman shall, subject to Section 3.4.3 below,
transfer, convey and deliver to Volcano Japan all the rights of Goodman (i) to
distribute, sell or market Products or service or maintain any consoles Products
(each a



--------------------------------------------------------------------------------

“Console” and together, the “Consoles”) installed at customer sites, whether the
Console is owned by the customer or by Goodman and whether the Console is
repurchased by Volcano Japan hereunder, and (ii) with respect to the Products,
under all contracts, agreements, commitments and sales and purchase orders
concluded or placed with customers, but excluding the rights to assert and
collect any payments or remedies to pursue such payments from the customers in
relation to the Products distributed by Goodman (other than any such Products
that are or should be set forth on Exhibits A or B and any disposables on
consignment with customers) or services conducted by Goodman prior to the
earlier of the Termination Date and the Transition Date (as defined in
Section 3.4.2 below), as more fully set forth in Section 3.4 herein, and
(c) Goodman shall, subject to Section 3.4.3 below, (i) cease all sales and
marketing activities, terminate all subdistribution agreements, cease all
servicing activities with respect to the Products and (ii) not distribute
Products, accept purchase orders or ship any Products to customers.

2. Fees and Payment.

2.1 Termination Payment. In addition to the other terms set forth herein, and in
consideration of the rights and obligations set forth herein, including the
transfer and sale of the rights and assets in relation to Products by Goodman to
Volcano Japan hereunder, Volcano Japan shall pay Goodman 350 million Japanese
Yen (the “Termination Payment”), plus 5% consumption tax, as follows:

2.1.1 on July 15, 2009, Volcano Japan shall deliver a non-refundable amount of
100 million Japanese Yen, plus 5% consumption tax, by wire transfer to an
account which shall have been designated by Goodman prior to the date of such
payment (the “Goodman Account”);

2.1.2 promptly following the transfer and delivery of the Goodman Consoles in
Possession and the Rental Consoles in Possession to Volcano Japan (except
(a) the Retained Consoles, as defined in Section 3.1.2 and (b) the Consoles that
Volcano Japan instructs Goodman to destroy) pursuant to Sections 3.1.1 and 3.1.2
(and in any event within 5 business days of such transfer and delivery), Volcano
Japan shall deliver a non-refundable amount of 50 million Japanese Yen, plus 5%
consumption tax, by wire transfer to the Goodman Account; provided, however, if
Goodman is not obligated to ship any Consoles to Volcano Japan, then Volcano
Japan may postpone the payment of the 50 million Japanese Yen until the
Termination Date except that if Volcano Japan instructed Goodman to destroy all
Goodman Consoles in Possession and Rental Consoles in Possession (except for the
Retained Consoles), then the payment shall not be postponed; and

2.1.3 on the Termination Date, subject to the offset described in Section 2.2
below, on the condition of the delivery and effectiveness of the final
assignment and transfer to Volcano Japan of the Consoles (including the Retained
Consoles but excluding the Consoles that Volcano Japan instructed Goodman to
destroy) in accordance with the terms of this Termination Agreement, Volcano
Japan shall deliver a non-refundable amount of 200 million Japanese Yen, plus 5%
consumption tax, by wire transfer to the Goodman Account.

2.2 Offset. Volcano Japan may offset any payments due to Goodman under this
Termination Agreement by any amounts owed to Volcano or Volcano Japan by Goodman
which amount is specified under any valid purchase order for which a Product has
been delivered or which amount is specified under any other agreement among the
parties, regardless of the due date of such amounts. Volcano Japan shall notify
Goodman of all offsets made against payments due to Goodman under this
Termination Agreement.

2.3 Taxes. Except as otherwise specified herein, (a) all amounts payable
hereunder shall include all applicable sales, use, consumption and other taxes
and (b) each party will be responsible for payment of all taxes, fees, duties
and charges, and any related

 

2



--------------------------------------------------------------------------------

penalties and interest that may be imposed by the tax authorities on each party,
arising from the payment of any amounts hereunder. Notwithstanding the
foregoing, Goodman shall be responsible for the payment of all taxes relating to
payments made by Volcano Japan to Goodman pursuant to Section 5.3.1. Goodman
acknowledges and agrees that it will timely remit any consumption tax due
hereunder to the applicable taxing authority. Volcano assumes no responsibility
for late payments or the nonpayment of such consumption tax by Goodman.

3. Termination Arrangements.

3.1 Consoles Owned or Leased by Goodman.

3.1.1 Goodman currently owns the FM and IVUS imaging consoles set forth on
Exhibit A hereto, which exhibit sets forth the number of each such console and,
concurrently herewith, Goodman has delivered a list to Volcano certifying the
model number and location of each such console. Certain of such consoles are in
Goodman’s possession at the locations set forth on the certified list provided
by Goodman (the “Goodman Consoles in Possession”) and certain of such consoles
are located at hospitals as set forth on such certified list (the “Goodman
Consoles at Third Parties” and, together with the Goodman Consoles in
Possession, the “Goodman Consoles”). On or before July 15, 2009, Goodman shall
transfer, convey and deliver all rights, title and interest in all of the
Goodman Consoles in Possession, free and clear of all liens and encumbrances, to
Volcano Japan, and Goodman shall ship the Goodman Consoles in Possession to
Volcano Japan at an address or addresses specified by Volcano or Volcano Japan
(except (a) Goodman may retain possession until the Termination Date of certain
of the Goodman Consoles with the prior consent of Volcano Japan, which Consoles
are specifically identified on Exhibit A hereto, which may be amended from time
to time with the written consent of the parties hereto (the “Goodman Retained
Consoles”) and Goodman shall transfer possession of the Goodman Retained
Consoles and ship the Retained Consoles to Volcano Japan on the Termination Date
and (b) Goodman Consoles which have been transferred to a third party in
accordance with the provisions of Section 3.1.3 below shall remain with such
third party or be delivered to Volcano Japan as instructed by Volcano Japan);
provided, however, Goodman shall give Volcano Japan notice of any such Consoles
which are not functional and shall not ship any Goodman Consoles in Possession
without Volcano Japan’s prior approval. If Volcano Japan does not approve of
shipping of any Goodman Consoles in Possession within ten (10) calendar days
after the Goodman’s notice to Volcano Japan of any consoles that are not
functional, then Volcano Japan shall be deemed to have approved the destruction
of such consoles and Goodman shall promptly destroy such consoles. Volcano Japan
shall be responsible for all shipping and insurance charges related to the
return of the Goodman Consoles in Possession and all charges relating to the
destruction of any such consoles approved by Volcano Japan. All Goodman Consoles
in Possession shall be delivered to Volcano Japan on an “as-is” basis. On the
Termination Date, Goodman shall transfer, convey and deliver all rights, title
and interest in all of the Goodman Consoles at Third Parties, free and clear of
all liens and encumbrances, to Volcano Japan. Goodman shall be under no
obligation to deliver the Goodman Consoles at Third Parties to Volcano or
Volcano Japan and, except as may be arranged by Volcano following the
Termination Date, the Goodman Consoles at Third Parties shall remain at their
respective locations.

3.1.2 Goodman currently leases from Volcano the FM and IVUS imaging consoles set
forth on Exhibit B hereto, which exhibit sets forth the number of each such
console and, concurrently herewith, Goodman has delivered a list to Volcano
certifying the model number and location of each such console. Certain of such
consoles are in Goodman’s possession at the locations

 

3



--------------------------------------------------------------------------------

set forth on the certified list provided by Goodman (the “Rental Consoles in
Possession”) and certain of such consoles are located at hospitals as set forth
on such certified list (the “Rental Consoles at Third Parties” and, together
with the Rental Consoles in Possession, the “Rental Consoles”). On or before
July 15, 2009, Goodman shall ship the Rental Consoles in Possession to Volcano
Japan at an address or addresses specified by Volcano or Volcano Japan (except
(a) Goodman may retain possession until the Termination Date of certain of the
Rental Consoles with the prior consent of Volcano Japan, which Consoles are
specifically identified on Exhibit B hereto, which may be amended from time to
time with the written consent of the parties hereto (the “Rental Retained
Consoles”, and together with the Goodman Retained Consoles, the “Retained
Consoles”) and Goodman shall transfer possession of the Rental Retained Consoles
and ship the Rental Retained Consoles to Volcano Japan on the Termination Date
and (b) Rental Consoles which have been transferred to a third party in
accordance with the provisions of Section 3.1.3 below shall remain with such
third party or be delivered to Volcano Japan as instructed by Volcano Japan);
provided, however, Goodman shall give Volcano Japan notice of any such consoles
which are not functional and shall not ship any Rental Consoles in Possession
without Volcano Japan’s prior approval. If Volcano Japan does not approve of
shipping of any Rental Consoles in Possession within ten (10) calendar days
after the Goodman notice to Volcano Japan of any consoles that are not
functional, then Volcano Japan shall be deemed to have approved the destruction
of such consoles and Goodman shall promptly destroy such consoles. Volcano Japan
shall be responsible for all shipping and insurance charges related to the
return of the Rental Consoles in Possession and all charges relating to the
destruction of any such consoles approved by Volcano Japan. All Rental Consoles
in Possession shall be delivered to Volcano Japan on an “as-is” basis. Goodman
shall be under no obligation to deliver the Rental Consoles at Third Parties to
Volcano or Volcano Japan and, except as may be arranged by Volcano following the
Termination Date, the Rental Consoles at Third Parties shall remain at their
respective locations.

3.1.3 Following the execution of this Termination Agreement, Goodman shall
promptly notify in writing to Volcano Japan upon moving or letting any end user
move any of the Goodman Consoles or the Rental Consoles, (a) until the date of
delivery to Volcano Japan for the Goodman Consoles in Possession and the Rental
Consoles in Possession, and (b) until the Termination Date for the Goodman
Consoles at Third Parties and the Rental Consoles at Third Parties. Following
June 30, 2009, but prior to the Termination Date (the “Inspection Period”),
Goodman shall cooperate to provide Volcano with access to the Goodman Consoles
at Third Parties and the Rental Consoles at Third Parties so Volcano may, in its
sole discretion, inventory and inspect such consoles. Goodman shall take such
further actions, including the execution and delivery of any documents
evidencing the transfer of Goodman Consoles at Third Parties to Volcano Japan,
that Volcano or Volcano Japan may reasonably request.

3.2 Return of Disposables. On the Termination Date, Volcano Japan will
repurchase from Goodman all disposable Products owned by Goodman, including IVUS
disposables placed by Goodman on consignment with customers, (which Products, to
qualify for repurchase hereunder, shall be of a quality suitable for sale in the
ordinary course of business and, in the case of the FM disposables, have an
expiration date that is no earlier than February 28, 2010 (“Salable”), except
that the Revolution IVUS catheters in Goodman’s possession purchased from
Volcano during the last 12 months from the Effective Date (the “Revolution
Catheters”) shall qualify for repurchase regardless of whether the expiration
date has passed, and shall be unopened and unused and returned to Volcano Japan
in their original packaging) (the “Disposables”). The repurchase price for the
Disposables shall be the same as the price(s) billed by Volcano and paid by
Goodman at the time of Goodman’s purchase of such Disposables. The repurchase
price shall be paid within five (5) business days following confirmation by
Volcano that such qualifying Disposables are Salable (with the

 

4



--------------------------------------------------------------------------------

exception of the Revolution Catheters which shall qualify for repurchase
regardless of whether the expiration date has passed) and are unopened and
unused and returned in their original packaging, which confirmation shall be
made no later than five (5) business days after receipt of such Disposables by
Volcano Japan. Goodman shall return all Disposables to Volcano Japan at its
warehouse in Japan by the Termination Date (except for IVUS disposables placed
by Goodman on consignment with customers which may remain with such customers).
Volcano Japan shall be responsible for all shipping and insurance charges
related to the return of the Disposables and all charges relating to the
destruction of any such disposable Products that shall be destroyed in
accordance with the following sentence. Goodman shall destroy all disposable
Products that it controls (including disposables held by customers on
consignment) that are not eligible for repurchase because they are not Salable
or are not in original packaging and shall deliver reasonable evidence of such
destruction to Volcano by the Termination Date.

3.3 Sales Materials. On the Termination Date, Goodman shall transfer, convey and
deliver to Volcano Japan at its warehouse in Japan all sales and promotional
literature and other sales-related materials relating to the Products (the
“Sales Materials”) except for those Sales Materials which Volcano Japan requests
Goodman in writing to delete or destroy. Volcano Japan shall be responsible for
all shipping and insurance charges related to the transfer, conveyance and
delivery of the Sales Materials to Volcano Japan. All references to Products on
any websites or advertisements controlled by Goodman shall be removed by the
Termination Date, and Goodman shall not place any print, media, internet or
other advertisement of Products that is scheduled to run after the Termination
Date.

3.4 Assignment of Customer Contracts and Assumption of Customer Service and
Support Obligations.

3.4.1 Concurrently herewith, Goodman is delivering to Volcano a complete and
correct list of all written contracts, agreements, licenses, leases and similar
arrangements currently in effect relating to the Products (the “Customer
Contracts”) with all customers who have purchased or are purchasing on a
consignment basis any Products from Goodman. Goodman has delivered to Volcano a
true, complete and correct copy of each such Customer Contract, except for such
Customer Contracts that relate to both the Products and the products of
manufacturers other than Volcano (the “Bifurcated Contracts”). Goodman
represents that all Bifurcated Contracts, if they are terminated subject to
Section 3.4.3, can be terminated without penalty and without any obligation of
Volcano to supply any Products under such Bifurcated Contracts. Goodman shall
not enter into any new contracts in relation to Products after the date of this
Termination Agreement. Subject to Section 3.4.3 below, on or before the
Termination Date, Goodman shall assign to Volcano Japan all of Goodman’s rights
under the Customer Contracts (except for the rights relating to the products of
manufacturers other than Volcano under any Bifurcated Contract and except for
the rights to any payments and remedies to pursue such payments in relation to
the Products distributed by Goodman (other than any such Products that are or
should be set forth on Exhibits A or B and any disposables on consignment with
customers) or services conducted by Goodman prior to the earlier of the
Termination Date and the Transition Date) and shall take such further actions,
including the execution and delivery of any documents evidencing assignment of
such rights to Volcano Japan, that Volcano or Volcano Japan may reasonably
request.

3.4.2 In the event that any end user claims in signed written form that the
disposable Products distributed by Goodman have failed in the field, prior to
the date of this Termination Agreement (which are set forth on a certified list
delivered by Goodman to Volcano concurrently herewith) or after the date of this
Termination Agreement, Volcano Japan will not replace any disposable Products
but will credit Goodman against outstanding invoices for the original purchase
price of any disposable Products

 

5



--------------------------------------------------------------------------------

received by it that would have otherwise been replaced by Volcano Japan. If
there are no more outstanding invoices to Goodman that can be credited against,
Volcano Japan shall pay the original purchase price of any disposable Products
that would have otherwise been replaced by Volcano Japan within fourteen
(14) business days from the date of notification from Goodman to Volcano Japan
of the end user claim. Until the Termination Date or, if earlier, the transfer
of a Customer Contract, subject to Section 3.4.3 below (such date of transfer of
a Customer Contract hereinafter referred to as the “Transition Date”), Goodman
shall continue to perform all services relating to the Products customarily
performed by it pursuant to the Customer Contracts, including supplying
disposable Products to customers with installed consoles (the “Service
Obligations”). Thereafter, Volcano Japan, either directly or through a third
party, will assume Goodman’s Service Obligations set forth in the Customer
Contracts and any additional obligations as may be agreed to by the parties
hereto in writing after the date hereof; provided, however, that Volcano Japan
shall have the right, within two weeks following Goodman’s delivery of a
Customer Contract to Volcano Japan, to determine, in its sole discretion, that
Volcano Japan shall not assume the Service Obligations under such Customer
Contract and any assignment and assumption of such Customer Contract shall be
void ab initio. The parties agree that if a Customer Contract is not assumed by
Volcano Japan, Goodman shall not be responsible for Volcano or Volcano Japan’s
loss of such customer. Goodman shall not assume any additional Service
Obligations except for those customarily entered into by Goodman in the ordinary
course of business and shall not enter into any new equipment rental agreements
in relation to Products with customers from and after the date of this
Termination Agreement. To the extent any third party makes a claim against
Volcano with respect to any obligations of Goodman under this Termination
Agreement or the Customer Contracts which should have been performed by Goodman
prior to the Transition Date or the Termination Date, whichever comes earlier
for the respective customer, Goodman agrees to indemnify, defend and hold
Volcano and Volcano Japan harmless from any such claims and any damages, losses,
liabilities or expenses (including reasonably attorneys’ fees) associated
therewith. To the extent that any third party makes a claim against Goodman with
respect to any of the obligations of Volcano or Volcano Japan under this
Termination Agreement, Volcano and Volcano Japan agree to indemnify, defend and
hold Goodman harmless from any such claims and any damages, losses, liabilities
or expenses (including reasonable attorneys’ fees) associated therewith.

3.4.3 In the event a third party’s consent is required to the assignment of a
Customer Contract, Goodman will use commercially reasonable efforts to obtain
such consent and assign the Customer Contract to Volcano Japan on or prior to
the Termination Date; provided, however, that, with respect to the Bifurcated
Contracts, Goodman shall use commercially reasonable efforts to have the
Bifurcated Contract terminated to the extent it relates to the Products and to
have such customer enter into a new contract with Volcano Japan with respect to
the Products. If, after the use of commercially reasonable efforts, Goodman is
unable to obtain such consent prior to the Termination Date, (1) to the extent
reasonably possible, the beneficial interest in or to such Customer Contract
(except, in the case of any Bifurcated Contract, only to the extent such
beneficial interest relates to the Products) (collectively, the “Beneficial
Rights”) shall in any event pass as of the Termination Date to Volcano Japan
under this Termination Agreement, including without limitation the rights to any
payments and any remedies available to Goodman thereunder (excluding the rights
to any payments and remedies to pursue such payments in relation to the Products
distributed by Goodman (other than any such Products that are or should be set
forth on Exhibits A or B and any disposables on consignment with customers) or
services conducted by Goodman prior to the earlier of the Termination Date and
the Transition Date); and (2) pending such consent or approval, Volcano Japan
shall assume and discharge the liabilities of Goodman in connection with such
Customer Contracts as an irrevocable agent for Goodman, and Goodman shall act as
Volcano Japan’s agent in receipt of any benefits, rights or interests

 

6



--------------------------------------------------------------------------------

received from the Beneficial Rights. Volcano Japan and Goodman shall make or
complete such transfers as soon as reasonably practicable. Volcano Japan and
Goodman shall cooperate with each other in any other reasonable arrangement to
which they have agreed and that is designed to provide for Volcano Japan the
Beneficial Rights and to provide for the assumption and discharge by Volcano
Japan of any liability under such Customer Contracts. Even in the event, after
Goodman using commercially reasonable efforts, the third party consent is unable
to obtain, and further, the third party terminates the Customer Contract and
does not enter into a new contract with Volcano Japan, Goodman shall not be
responsible for Volcano or Volcano Japan’s loss of such customer. Without
limiting the generality of the foregoing, from and after the Termination Date,
Goodman shall promptly remit to Volcano Japan any funds that are received by
Goodman in respect of the Beneficial Rights under the Customer Contracts
accruing after the Transition Date or the Termination Date, whichever comes
earlier for the respective customer, except for the rights to any payments and
remedies to pursue such payments in relation to the Products distributed by
Goodman (other than any such Products that are or should be set forth on
Exhibits A or B and any disposables on consignment with customers) or services
conducted by Goodman prior to the earlier of the Termination Date or the
Transition Date.

3.5 Customers.

3.5.1 As soon as practicable after the date hereof Goodman shall provide a
letter (which letter shall be reasonably satisfactory to both parties and which
shall be signed by each of Goodman and Volcano Japan) to all customers,
including without limitation, Goodman’s dealers and distributors of the Products
and hospitals and other users of the Products in Japan, who have purchased
outright or are purchasing on a consignment basis any Products from Goodman or
any agents, affiliates, dealers or sub-distributors of Goodman (collectively,
the “Existing Customers”), informing them that, as of the Termination Date or
Transition Date, whichever comes earlier for the respective Existing Customer,
Goodman will no longer distribute or service the Products to such Existing
Customer and that they may purchase the Products directly from (and remit
payment directly to) Volcano Japan, and giving them the appropriate telephone
number of Volcano Japan for placing orders. In addition, Goodman shall promptly
begin a uniform transition of the Existing Customers during the period beginning
on the date hereof and ending on the Termination Date, subject to Section 3.4.3.
Such transition shall include contacts by telephone and in person, as reasonably
requested by and in conjunction with Volcano Japan personnel, of all Existing
Customers by Goodman to (1) inform such Existing Customers that Volcano Japan
will handle all Product orders after the Termination Date or the Transition
Date, whichever comes earlier, (2) introduce such Existing Customers to Volcano
Japan personnel, and (3) give them the appropriate telephone number of Volcano
Japan for placing orders. Goodman shall inform any and all principal
investigators who are or were considering conducting studies on any of the
Products that the Distribution Relationship has been terminated and that any
further contact relating to such studies should be made to Volcano Japan rather
than Goodman.

3.5.2 Concurrently with the execution of this Termination Agreement, Goodman
shall provide Volcano a reasonably detailed report of the sales history of the
Products from the third quarter of 2008 to Effective Date listing information
which the parties determine necessary for the transition of the Existing
Customers.

3.5.3 Beginning on the date hereof through the Termination Date, Goodman will
work with Volcano Japan to assist in the upgrade of IVG-IVUS units to S5r-IVUS
units (the “S5r Platform”). Volcano Japan will be provided with access to the
account information for all Existing Customers in possession of an IVG-IVUS unit
and shall be allowed to contact such Existing Customers to determine such
customers’ interest in an upgrade to the S5r Platform. If any such customer
upgrades to the S5r Platform, the S5r

 

7



--------------------------------------------------------------------------------

Platform will be provided to such customer by Volcano Japan on the terms and
conditions that Volcano Japan deems appropriate and no such S5r Platform will be
the property of Goodman nor shall Goodman be entitled to any payments therefor.
All shipping and insurance costs associated with the upgrade in this
Section 3.5.3 will be covered by Volcano Japan.

3.6 INTENTIONALLY OMITTED.

3.7 Toyohashi Special Trial. Volcano and Volcano Japan hereby assume only the
obligations, costs and expenses incurred on or after the Effective Date in
relation to the Toyohashi Special Trial that are set forth in Exhibit C. Goodman
shall make no claims against Volcano Japan for any other obligations relating to
the Special Trial Agreement and the Toyohashi Special Trial. Goodman agrees to
indemnify, defend and hold Volcano and Volcano Japan harmless from any claims
and any damages, losses, liabilities or expenses (including reasonably
attorneys’ fees) resulting from Goodman’s actions or omissions in connection
with the Toyohashi Special Trial prior to the Effective Date or any obligations,
costs and expenses that are not set forth in Exhibit C.

4. Release of Claims; Indemnification. The parties agree that the fees and other
commitments described herein represent settlement in full of all outstanding
obligations owed by one party to the other, and settlement of all claims, known
or unknown, that one party might have against the other, in connection with the
Distribution Relationship and the termination thereof. Except for their
respective rights and obligations set forth in this Termination Agreement, each
of Goodman, Volcano Japan and Volcano releases the other from any and all claims
it may have related thereto under the Distribution Relationship, any purported
amendments or supplements thereto, any other distributor agreement or
distributor relationship of the parties relating to the Products. This release
of claims will be and remain in effect in all respects as a complete and general
release as to the matters released. Notwithstanding anything to the contrary
herein, the indemnification obligations of Goodman pursuant to Sections 12 and
14 of the Equipment Agreement shall survive the termination of such agreements.
Goodman’s obligations to Volcano and Volcano Japan shall be limited to those
expressly mentioned hereunder, and otherwise in no event shall Goodman be
responsible for maintaining or growing the business of Volcano or Volcano Japan.
Subject to Section 8.4, the only remedy held by Volcano and Volcano Japan for
Goodman’s breach of its obligations hereunder shall be the non-payment of the
future payments from Volcano Japan under Section 2 and Section 5.3 hereunder,
and Goodman shall not be under any liability to indemnify Volcano or Volcano
Japan for their failure to maintain or grow its business without Goodman;
provided, however, that nothing herein shall limit Goodman’s liability hereunder
with respect to any third party claim brought against Volcano or Volcano Japan.
Subject to Section 8.4, the only remedy held by Goodman for Volcano or Volcano
Japan’s breach of their obligations hereunder shall be limited to the future
payments from Volcano or Volcano Japan as stipulated hereunder; provided,
however, that nothing herein shall limit Volcano’s or Volcano Japan’s liability
hereunder with respect to any third party claim brought against Goodman.
Promptly as is reasonably practicable after becoming aware of any third party
claim for which a party is entitled to indemnification under this Termination
Agreement, such party shall give notice of such claim to the other party hereto.
EACH PARTY HERETO UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS THAT ONE PARTY MIGHT HAVE AGAINST THE OTHER, IN
CONNECTION WITH THE DISTRIBUTION RELATIONSHIP AND THE TERMINATION THEREOF. In
giving the release herein, which includes claims which may be unknown to the
parties at present, each party acknowledges that it has read and understands
Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

8



--------------------------------------------------------------------------------

Each party hereby expressly waives and relinquishes all rights and benefits
under that section and any law of any other jurisdiction of similar effect with
respect to its release of any unknown claims that one party might have against
the other, in connection with the distribution relationship and the termination
thereof.

5. Ongoing Covenants.

5.1 Goodman Covenants.

5.1.1 From the date of this Termination Agreement through December 31, 2009,
Goodman shall, (1) upon specific inquiry by Volcano or Volcano Japan, provide
information on its past practices with the Existing Customers in relation to the
Products, and (2) refrain from making any false, disparaging or
misrepresentative statements about Volcano, Volcano Japan or their Products or
services which would reasonably be likely to result in damage to the business or
reputation of Volcano, Volcano Japan or their Products or services. Any
explanation by Goodman to its customers on the true features and functions of
the Products shall not be regarded as “disparaging” statements. Goodman shall be
held to be in breach of its obligation described in (2) above, only if:
(i) Volcano or Volcano Japan promptly notifies Goodman of the actual dialogue
alleged as being false, disparaging or misrepresentative, (ii) Goodman has the
opportunity to inquire from all personnel involved in the dialogue as to whether
the statement was actually made, and (iii) even though Goodman corrects or
restates or clarifies such statement, Volcano or Volcano Japan loses a part or
all of its business with a customer, which loss is primarily due to such
statement.

5.1.2 Commencing on the Termination Date, Goodman shall (1) discontinue making
any statements or taking any actions that might cause third parties to infer
that Goodman is the distributor of Volcano; (2) refrain from using any of the
trademarks of Volcano or Volcano Japan; (3) inform all customers inquiring about
the purchase of Products that they can be ordered directly from Volcano Japan
and forward all such inquiries to Volcano Japan, including providing Volcano
Japan with the name and telephone number of such customers; (4) forward to
Volcano Japan any and all payments remitted by Existing Customers on or after
the Transition Date or the Termination Date, whichever comes earlier for the
respective customer (excluding any payments from a customer in relation to a
disposable Product distributed by Goodman or services conducted by Goodman prior
to the earlier of the Termination Date or the Transition Date); and (5) respond
to and address appropriately any complaints, concerns or issues raised by its
customers with respect to the Products sold by Goodman. Notwithstanding the
above, the covenants (1) through (3) under this Section 5.1.2 shall not apply
solely to the extent necessary for Goodman to comply with its obligations under
Section 3.4.3 to act as Volcano Japan’s agent in receipt of any benefits, rights
or interests received from the Beneficial Rights.

5.2 Noncompetition Agreement. Goodman acknowledges that Volcano and Volcano
Japan are acquiring all of the rights relating to the distribution of the
Products in Japan, including the goodwill therein. During the period commencing
on the Effective Date and continuing until December 31, 2009 (the “Noncompete
Period”), except for any Optical Coherence Tomography products, Goodman shall
not, directly or indirectly, provide any service (as an employee, consultant,
management, director or otherwise), product or technology to any person or
entity if such service, product or technology involves or relates to, in any
material respect, any business that manufactures, produces or supplies products
or services anywhere in Japan that compete with the Products. Nothing herein
shall preclude Goodman from making any investment in another person or entity
who may provide such competitive service, product or technology.

 

9



--------------------------------------------------------------------------------

5.3 Sales Commission.

5.3.1 Subject to Goodman’s compliance with the terms of this Termination
Agreement, within thirty (30) days following the end of the applicable time
period, Volcano Japan shall deliver a commission report to Goodman setting forth
the amount of the Net Receipts for such time period and the total amount due to
Goodman hereunder and shall pay by wire transfer to an account designated by
Goodman the non-refundable commission amount for such time period calculated by
Volcano Japan as follows:

 

Time Period

  

Commission Amount

July 1, 2009 – August 31, 2009

   40% of Net Receipts

September 1, 2009 – October 31, 2009

   30% of Net Receipts

November 1, 2009 – December 31, 2009

   25% of Net Receipts

If the aggregate amount of payments earned under this Section 5.3.1 is less than
310 million Japanese Yen, Volcano Japan shall increase the amount of the last
commission payment hereunder such that the aggregate payments, including the
last commission payment, will total 310 million Japanese Yen. In the event
Goodman disagrees with Volcano Japan’s determination of the commission amount
hereunder, it may, at its own expense, engage a mutually agreed upon third party
auditor to verify the amount of the Net Receipts for the applicable time period;
provided, however, that if the auditor determines that there is a shortfall in
the Net Receipts reported in Volcano Japan’s commission report of more than 5%,
Volcano Japan shall pay for the expense of the audit. Notwithstanding the
foregoing, if Goodman is in breach of its obligations under Section 5.1 or 5.2
above all of Volcano Japan’s obligations under this Section 5.3 will terminate
and this Section 5.3 will be of no further force or effect.

5.3.2 For purposes of this Termination Agreement “Net Receipts” shall mean the
total amount received by Volcano Japan from a Transferred Client as a result of
Volcano Japan’s sale of any Products to such Transferred Client during the
applicable time period, net of any returns or credits for such Products. Net
Receipts shall not include any amounts paid by any such Transferred Client to
Goodman. For Purposes of this Termination Agreement, “Transferred Client” shall
mean any sub-distributor or hospital that is an Existing Customer that purchased
and used Volcano Products in the second calendar quarter of 2009.

6. Press Release. Notwithstanding the confidentiality obligations in
Section 8.10, each of Volcano, Volcano Japan and Goodman shall be permitted to
issue a separate press release, at the time each party shall individually deem
appropriate, announcing the end of the Distribution Relationship, provided,
however, each press release shall be reasonably satisfactory to the other party
(and the parties shall cooperate to approve any such press release within two
(2) business days of its delivery to the other party hereto).

7. Representations and Warranties.

7.1 Each of the parties hereto represents and warrants that:

7.1.1 this Termination Agreement has been duly and validly executed and
delivered by such party and is a valid and binding obligation of such party,
enforceable in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies;

 

10



--------------------------------------------------------------------------------

7.1.2 neither the execution and delivery of this Termination Agreement nor the
performance hereof will result in any violation or breach of any agreement or
other instrument to which such party is a party or by which such party is bound,
or, to the best of such party’s knowledge, result in a violation or any law,
rule, regulation, treaty, ruling, directive, order, arbitration award, judgment
or decree to which such party is subject; and

7.1.3 no authorization, instruction, consent or approval of any person or entity
is required to be obtained by such party in connection with the execution and
delivery of this Termination Agreement or the performance hereof.

7.2 Goodman represents and warrants that it has no transferable local, national
or international permits, licenses or authorizations held or used by it in
connection with its distribution of the Products and that it has no regulatory
files or filings in its name related to the Products.

8. Miscellaneous.

8.1 Further Assurances. The parties agree to execute such further instruments
(including bills of sale or other instruments of assignment under Japanese law
or the law of any other relevant jurisdiction evidencing the transfer of any
Products hereunder) and to take such further action as may reasonably be
necessary to carry out the intent of this Termination Agreement.

8.2 Notices. Except as otherwise specified in this Termination Agreement, all
notices and other communications required or permitted under this Termination
Agreement must be given in writing and sent as designated below with costs
prepaid, and will be effective when sent by personal delivery, by
next-business-day delivery service with delivery tracking, by registered or
certified mail with return receipt requested, or by facsimile transmission with
receipt confirmed orally by telephone and by printed confirmation report, or by
e-mail transmission with receipt confirmed by the other party by return e-mail.
Each party designates the following addresses (or at such other addresses as
shall be specified by like notice):

if to Goodman:

Goodman Company, Ltd.

108, Fujigaoka

Meito-Ku

Nagoya

Japan

Attn: Takehito Yogo, CFO

Fax: (052) 775-3621

E-mail: takehito.yogo@goodmankk.com

if to Volcano or Volcano Japan:

Volcano Corporation

11455 El Camino Real, Suite 460

San Diego, CA 92130

Attn: Scott Huennekens, President and CEO

Fax: (858) 720-0325

E-mail: shuennekens@volcanocorp.com

 

11



--------------------------------------------------------------------------------

8.3 Governing Law; Dispute Resolution. This Termination Agreement will be
governed by and construed in accordance with the laws of the State of
California. The United Nations Convention on Contracts for the International
Sale of Goods will not apply to this Termination Agreement. Subject to
Section 8.4 below, any dispute, controversy or claim arising out of or in
connection with this Termination Agreement, or the breach, termination or
invalidity thereof, shall be finally settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
parties shall choose, by mutual agreement, one (1) neutral arbitrator to hear
the dispute. In the event the parties cannot agree on the selection of the
arbitrator within thirty (30) days after a demand for arbitration has been
served, the arbitrator shall be selected by the American Arbitration
Association. The place of arbitration shall be in San Diego, California, and the
language to be used in the arbitral proceedings shall be English. The award
rendered by the arbitrator shall include costs of the arbitration, reasonable
attorneys fees and reasonable costs for experts and other witnesses. Judgment on
the award may be entered in any court having jurisdiction. The parties agree
that the arbitrator shall have the authority to issue interim orders for
provisional relief, including, but not limited to, orders for injunctive relief,
attachment or other provisional remedy. The parties agree that any interim order
of the arbitrator for any injunctive or other preliminary relief shall be
enforceable in any court of competent jurisdiction. In addition, each party
shall be free to seek provisional relief from any court of competent
jurisdiction, in accordance with Section 8.4 below.

8.4 Specific Performance; Injunctive Relief. Each party hereto agrees that in
the event of any breach or threatened breach by the other party hereto of any
covenant, obligation or other provision contained herein, the non-breaching
party shall be entitled (in addition to any other remedy that may be available
to it, subject to the release and limitation of liability set forth in
Section 4) to seek from any court of competent jurisdiction at any time (a) a
decree or order of specific performance or mandamus to enforce the observance
and performance of such covenant, obligation or other provision, and (b) an
injunction restraining such breach or threatened breach.

8.5 Guarantee by Volcano. Volcano hereby unconditionally and irrevocably and
jointly and severally guarantees to Goodman any and all payments of Volcano
Japan due to Goodman hereunder.

8.6 Force Majeure. Neither party shall be liable for any failure or delay in the
performance of any of its obligations hereunder for the time and to the extent
such failure or delay is caused directly or indirectly by acts of God, acts of
nature, acts of the public enemy, acts of government or its agencies, labor
disturbances, or any other act or omission beyond the reasonable control of the
affected party, provided that such party has given notice of the occurrence and
effect of such event of force majeure to the other party hereto and makes best
efforts to discharge its obligations at the earliest possible time. If in the
event the force majeure event resolves or disappears and Goodman is able to
resume the performance of its obligations hereunder with the consent of Volcano,
the due date of the payment obligations of Volcano Japan or Volcano conditioned
on such performance shall be extended by the delay period of such performance.
Notwithstanding the foregoing, no other payment obligation required under this
Termination Agreement is excused as a result of a Force Majeure event.

8.7 Severability. Any term or provision of this Termination Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or

 

12



--------------------------------------------------------------------------------

enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Termination Agreement shall be enforceable as so modified. In the event
such court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

8.8 Entire Agreement; Amendment. This Termination Agreement, the Letter
Agreement and the surviving provisions of that certain Exclusive Distribution
Agreement dated September 27, 2004 by and between Goodman and Volcano represent
the entire agreement and understanding between Volcano and Goodman concerning
the termination of the Distribution Relationship, and supersedes and replaces
any prior agreement between Volcano and Goodman related thereto. This
Termination Agreement may only be amended by a writing signed by Volcano and
Goodman.

8.9 Counterparts. This Termination Agreement may be executed in counterparts,
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

8.10 Confidentiality. It is the intent of Volcano and Goodman that this
Termination Agreement and its terms are and should remain confidential. Volcano
and Goodman agree that, subject to any disclosure obligations which they may
have under any applicable law or under any court order compelling disclosure,
they will endeavor to keep the terms of this Termination Agreement confidential.
Notwithstanding anything to the contrary, Goodman acknowledges and agrees that
Volcano may describe the terms of this Termination Agreement and, to the extent
required under applicable law, file as an exhibit a copy of this Termination
Agreement in Volcano’s Current Report on Form 8-K or other public filings with
the Securities and Exchange Commission (“SEC”); provided, however, that prior to
Volcano’s filing of a Current Report on Form 8-K or a Quarterly Report on Form
10-Q with description of the terms of the Termination Agreement with the SEC,
Volcano shall give Goodman a draft of the filing and Volcano shall reasonably
take into account Goodman’s comments on such draft, subject to compliance with
applicable law, so long as the comments are provided within 48 hours after the
draft is provided to Goodman by e-mail.

8.11 Waiver. No failure or delay on the part of any party to exercise any power,
right, privilege or remedy under this Termination Agreement in whole or in part,
shall operate as a waiver of such power, right, privilege or remedy. No party
shall be deemed to have waived any claim arising out of, or power, right,
privilege or remedy under, this Termination Agreement unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of such party; and any such
waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

8.12 Captions. The captions contained in this Termination Agreement are for
convenience and reference only, shall not be deemed to be a part of this
Termination Agreement and shall not be referred to in connection with the
construction or interpretation of this Termination Agreement.

 

13



--------------------------------------------------------------------------------

8.13 Language. This Termination Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version of this Termination Agreement, and in the event of any conflict
in interpretation between the English version and such translation, the English
version will control.

8.14 Construction. This Termination Agreement will be deemed to have been
prepared by each of the parties jointly and shall not be interpreted against
either party on the ground that such party drafted this Termination Agreement or
caused it to be prepared.

8.15 Successors and Assigns. This Termination Agreement shall inure to the
benefit of and be binding upon the parties, their successors and assigns. This
Termination Agreement may not be assigned by a party hereto without the prior
written consent of the other parties hereto.

8.16 Currency. All references to “$” or “dollars” in this Termination Agreement
shall be references to U.S. dollars, however, all payments made hereunder shall
be payable in Japanese Yen.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the day and year first above written.

 

VOLCANO CORPORATION

By:

 

/s/ Scott Huennekens

Title:

 

President and C.E.O.

Address:

 

3661 Valley Centre Dr., Suite 200

 

San Diego, CA 92130

VOLCANO JAPAN CO., LTD.

By:

 

/s/ Junichi Osawa

Title:

 

President and Managing Director

Address:

 

Hammamatsucho Square 6F

 

1-30-5, Hammamatsu-cho,

 

Minato-ku, Tokyo 105-0013

 

Japan

GOODMAN COMPANY, LTD.

By:

 

/s/ Akira Yamamoto

Title:

 

Chief Executive Officer

Address:

 

108 Fujigaoka, Meito-ku,

 

Nagoya 465-0032

 

Japan

 

15



--------------------------------------------------------------------------------

EXHIBIT A

GOODMAN CONSOLES

 

Equipment Type

   Number of
Units    Retained
Consoles

S5 with Revo Upgrade

   84    0

S5

   31    0

S5ir

   1    0

ComboMap

   40    0

Wavemaps

   66    0

Smart Maps

   17    0

IVG-3

   12    0

IVG-R (includes IVG R-100 and IVG PIMr)

   186    0

Flomap

   66    0

 

16



--------------------------------------------------------------------------------

EXHIBIT B

RENTAL CONSOLES

 

Equipment Type

   Number of
Units    Retained
Consoles

S5 loaner

   8    0

S5R

   29    0

S5iR

   1    0

ComboMap

   2    0

IVG-3

   21    0

PIMr

   10    0

 

17



--------------------------------------------------------------------------------

EXHIBIT C

OBLIGATIONS, COSTS AND EXPENSES OF

TOYOHASHI SPECIAL TRIAL

Cost of the analysis on 381 cases, including 257 patients enrolled in the trial
and 124 patients included in the follow-up enrollment, at a costs of no more
than 40,000 Japanese Yen per case

For clarity, the follow-up enrollment is officially closed as of June 30, 2009.
Volcano and Volcano Japan do not assume liability for staffing costs related to
managing the Toyohashi Special Trial, catheters for follow-up or any other costs
not specified above.

 

18